12/15/2021


Nicholas J. Lofing
                                                                 Case Number: DA 21-0410
GARLINGTON, LOHN & ROBINSON, PLLP
350 Ryman Street • P. O. Box 7909
Missoula, MT 59807-7909
Phone (406) 523-2500
Fax (406) 523-2595
njlofing@garlington.com

Attorneys for Wild Eagle Mountain Ranch, LLC



            IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause No. DA 21-0410


CRAZY MOUNTAIN CATTLE CO.,
RICHARD JARRETT, and ALFRED
ANDERSON,

             Plaintiffs and Appellants,
       v.

WILD EAGLE MOUNTAIN RANCH,                 ORDER GRANTING UNOPPOSED
ROCK CREEK RANCH I LTD., a Texas            MOTION FOR EXTENSION OF
limited partnership; YELLOWSTONE                     TIME
RIVER RANCH d/b/a DIANA’S GREAT
IDEA, LLC, a Montana limited liability
company; ENGWIS INVESTMENT
COMPANY, LTD., a Montana limited
partnership; R.F. BUILDING
COMPANY, LP, a Montana limited
partnership,

             Defendants and Appellees.
         Pursuant to the Motion of Defendant/Appellee, Wild Eagle Mountain Ranch,

LLC, and there being no objection,

         IT IS HEREBY ORDERED that Wild Eagle Mountain Ranch, LLC, is

granted an extension of time, up to and including Monday, January 24, 2022, to

file its Response Brief which is presently due on December 23, 2021.

         DATED this ____ day of December, 2021.


                                             _____________________________
                                             Chief Justice

c: Nicholas J. Lofing, Esq.
   Monica J. Tranel, Esq.
   Stephen E. Woodruff, Esq.
   Elizabeth Greenwood, Esq./Inga L. Parsons, Esq.




4869-3717-6838                          1

                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                         December 15 2021